DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
Specification
The amendment filed 12/28/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: formulating instructions and combined determinations based on measurements; see para 13, lines 11+.  Note while individual sensors and functional determinations are discussed as found in 62/534,641 para. 30, 40-41, 49-51; the newly presented examples are considered to extend beyond the scope of the originally presented subject matter for example the more specific determination of a duration of consumption based at least in part on measuring a time duration in which the liquid food item preparation device is determined to be dispensing liquid, determined based at least in part on a determined orientation of the liquid food item preparation device being within the orientation angle range suitable for dispensing liquid and the liquid food item preparation device being held by a hand.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed instructions illustrating specific functionality of the device is not considered supported; see above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations defining the inner shell outer surface in claim 22 are conflicting ie. it is not understood to be defined as opposite an inner surface of an inner shell defining a liquid holding volume and to be considered “is the side of the floor opposite the inner surface”; see lines 2-5.  Note that consideration of a liquid holding volume inherently requires the disclosed sidewalls.  The term “comprises” (previously presented) is an open ended transitional phrase which allows consideration of other elements; see MPEP 2111. As currently amended, claim 22 seems to be defining a singular element by two separate considerations as a floor is not considered to define a liquid holding volume as described in the Specification.  The intended scope is not clear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 102(a)1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alexander (2017/0042373).
Alexander discloses a container comprising: an inner shell 10, 5410 having an inner surface defining a liquid holding volume and an outer surface opposite of the inner surface; an outer shell 30, 5130 having inner and outer surfaces, the outer shell being sleeved over the inner shell and defining an insulation compartment/vacuum chamber 34, 5434 between the inner surface of the outer shell and the outer surface of the inner shell (para. 434, 494), and the outer shell 5430 and the inner shell 5410 forming an orifice to the liquid holding volume at their juncture (commonly at top rim); a heating element 40, 5440 configured on the inner surface of the inner shell 5412; (see fig. 55 para. 471). 
Alexander describes control circuitry 80, 5180, 94, 494, 694 etc. including sensors (thermal and volume S1-Sn) configured to measure a temperature (para. 7) and volume (para. 11) of a liquid in the liquid holding volume considered a processor (EM 90, 490, 690, etc.) coupled to a memory as claimed (see para. 7, 11, 13, 196; 440, 456), the thermal sensor, the heating element, the volume sensor, and a power source 60, the processor configured to execute instructions stored in the memory; see figure 44; para. 600, 613+.  Note that Alexander discusses various sensors and sensor configurations in different locations for sending the temperature and volume including thermal sensors 5016 arranged on sidewall 5010 in a strip arrangement as claimed to send data to the processor for determining and measuring steps according to parameters to obtain a user selected temperature ie. by preparing the liquid as claimed; see fig. 50A; para. 444-454 (utilizing an algorithm stored in a memory to achieve a selected temperature based on volume); as well as a plurality of temperature sensors (S1-Sn) located on the outer surface of the inner shell considered (at least one) a volume sensor by comparing temperature differences between sensors.  Note that iterative steps of determining and preparing (heating) and subsequently discontinuing as claimed are considered accomplished by the invention to Alexander based on the measured temperature data of the liquid.  Additionally Alexander discusses a load cell sensor described for weighing the volume container (or portions thereof) would not perform as described if placed on an inner chamber liquid holding surface; see also embodiments in figures 34, 54, 62, 65, etc.  para. 614.  Either disclosed sensor could be reasonably considered a volume sensor configured on the outer surface of the inner shell of the drinkware container(s) of Alexander.
Regarding the claimed combination of elements in a single combination, note that Alexander discloses multiple embodiments of drinkware containers in the figures with similar corresponding numerical series relationships and notes that any of the embodiments might have the features in combination; see figures; para 429+; 462, 468, 476; etc.  If applicant disagrees that the disclosure in its entirety presents a full teaching of the claimed combination of elements in a single configuration (and thereby anticipated) then the following is relied upon:  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the invention to Alexander a combination of a heating element and temperature sensor as claimed on respective surfaces of the inner shell (within an insulated vacuum chamber) and a volume sensor (load cell) on an outer surface of the inner shell within the insulated vacuum chamber for sensing parameters and controlling the heating element, etc. as claimed.  Alexander discusses a load cell sensing the weight of the container which is considered to be inherently on the opposite side of the inner surface of the bottom wall as claimed; see para. 196, note that Alexander discloses a bottom compartment in which any components would be considered suspended (as commonly understood) with by mounting/attached to/against the outer surface of the floor of the liquid holding cavity. 

Claims 21-25, 28-29, 32-33, 35, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Boussemart et al. (US 2007/0221068) in view of Alexander (US 2017/0042373).
Boussemart discloses a device for preparing a liquid food item for consumption, the device comprising: an inner surface 21 defining a liquid holding volume; an outer surface 20, the outer surface and inner surface forming an orifice of the liquid holding volume (top); a heating element 7 configured on the inner surface 21; a thermal sensor configured to sense a temperature of the liquid holding volume (see para. 95); a mixer device 4 (ferromagnetic driven by mechanism 5 with multiple magnets; see para. 85) comprising a mixing element 4 disposed within the liquid holding volume; and a processor/programmed controller 8 coupled to a memory, the thermal sensor, the heating element 7, and a power source (electric motor)), the processor configured to execute instructions stored in the memory as claimed (see para. 95-96) including instructions comprising: receiving an instruction to prepare a liquid food item within the liquid holding volume (actuation of button 80 - operating switch receiving indication as claimed para. 96); in response to receiving the instruction to prepare the liquid food item within the liquid holding volume, preparing/heating/frothing the liquid food item for consumption; see figures 1-3.
Boussemart discusses preparing the liquid including taking into account the volume of the liquid as a calculated program ie. at least in part basing a calculation of the preparation cycle on volume data; see para. 95-96 however does not directly disclose a volume sensor for determining a volume to be used by the control.  Alexander however as discussed above provide for volume and temperature sensors configured as claimed within a vacuum chamber 5434, etc. for preparing a liquid utilizing an algorithm stored in a memory to achieve a selected temperature based on volume data; see para. 93.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a vacuum insulation compartment between sidewalls and position a heating element and sensor(s) arrangement as taught by Alexander positioned as claimed on surfaces of a floor in the invention to Boussemart et al. in order to insulate the liquid contents and provide quick heating of the liquid and variable volume data for the preparation of the liquid.  Note that the temperature control discontinues preparation in response to a second reading/measurement of the liquid temperature as claimed; see para. 95.
Regarding claim 22, inner shell 21 has inner and outer surfaces which is placed/sleeved within outer shell 20 with inner and outer surfaces as claimed; see figure 2. See also teachings of Alexander.
Regarding the control of the device/instructions ie. discontinuing preparation in response to sensors such as orientation sensor and/or volume, note that Alexander provides for tilt sensor (see para. 186, 198, 234) as part of the control input for discontinuing preparation; see para. 126, 135 however not specifically in response to an “acceptable orientation” or “minimum volume” as claimed.  It is considered an obvious design choice to program “acceptable” thresholds for sensed parameters for control of the liquid preparation as claimed for normal proper operation of a device and safety measures. Note that the sensed orientation data of Alexander is discussed in terms of volume determination which is utilized in heating/preparing the liquid to a determined temperature and subsequently discontinued. 
Regarding claim 42, the thermal sensor array of Alexander as discussed above are positioned at vertical distances (first and second greater than the first) from the floor wherein the measurement used for the control as claimed by detecting a thermal gradient from readings of the at least two sensors.  It would have been obvious to one of ordinary skill in the art to utilize the thermal sensor array and control as taught by Alexander in the invention to Boussemart for temperature control to a desired amount. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2017/0042373).
Regarding claim 34, Alexander discloses a tilt/orientation sensor for control of the heating element; see para. 186, 198 including on/off however does not describe a predetermined buffer range as claimed.  It would have been an obvious design choice to one of ordinary skill in the art to provide a buffer range in the memory of Alexander for deactivation as claimed upon receiving a signal outside the range.
Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2017/0042373) in view of Hambrock et al. (US 2017/0340147).
As discussed above, Alexander provides for a plurality of sensor controls including for activating/deactivating heating element and/or discontinuing preparing the liquid, however not necessarily a cap sensor on the orifice.  Hambrock et al. provide for a container comprising a cap 104 with a cap sensor for detecting the presence of the cap upon the orifice/coupled to the container body 102 wherein signals are actuated upon determining the cap position; see para. 8.  It would have been obvious to one of ordinary skill in the art to provide a cap sensor as taught by Hambrock et al. in the invention to Alexander for sensing the presence of the cap and control of liquid preparation as claimed.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Boussemart et al. (US 2007/0221068) in view of Alexander (US 2017/0042373) and further view of Steiner et al. (WO 2017/118379).
The modified invention to Boussemart et al. does not disclose a cap sensor however Steiner teaches a processor comprising a cap sensor 208 which senses the relative position of the cap 21 upon a container body 20 and relays information to a controller allowing/disallowing preparation of the product within the vessel; see abstract. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a cap sensor for sensing and control as claimed as taught by Steiner et al. in the modified invention to Boussemart et al. in order to prevent product loss and overheating.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Boussemart et al. (US 2007/0221068) in view of Alexander (US 2017/0042373) and further view of Topar (US 5,588,557).
The modified invention to Boussemart does not directly disclose a mixing signal comprising a PWM signal, however Topar teaches a beverage mixer and dispenser which comprises an automated control including actuating rotational dispensing means by a PWM signal and control actuating rotation according to a calculated duty cycle; see claim 10.  It would have been obvious to one of ordinary skill in the art in the modified invention to Boussemart to include a PWM control as taught by Topar for controlled actuation of the mixing device according to a calculated duty cycle for precise automated actuation and deactivation according to data parameters.
Allowable Subject Matter
Claims 27, 36, 38, 40, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claim 43 is considered to contain allowable subject matter if sufficient support is identified in the originally filed papers (or from which priority benefit has been granted).
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Note that Alexander ‘373 not ‘598 is relied upon as stated above which includes similar teachings however also newly claimed elements, however with respect to a load cell the proposed modification would operate as described by Alexander ie. obtaining weight data parameters for control of the device.  The location and positioning of a load cell would be obvious to one of ordinary skill in the art for its described use.  Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).  Positioning a sensor is considered within the skill level of one of ordinary skill in the art.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;  “section 103 cannot easily be satisfied by inventions that rearrange old elements in new combinations with each element performing the same function it performed in the prior art, even though the new combination produces a more striking result than the old ones. Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1796